UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2012 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Emerging Markets Core Equity Fund June 30, 2012 (Unaudited) Common Stocks92.2% Shares Value ($) Brazil7.5% Cia de Bebidas das Americas, ADR 880 33,730 Cielo 1,920 56,477 Embraer, ADR 1,650 43,775 Fleury 3,200 40,627 Obrascon Huarte Lain Brasil 4,800 42,659 Rossi Residencial 8,600 21,109 Tim Participacoes 9,061 50,346 Vale, ADR 1,780 35,333 Chile3.1% Cencosud 6,680 36,765 Enersis, ADR 1,900 35,530 ENTEL 3,210 60,899 China9.8% Baidu, ADR 350 a 40,243 China BlueChemical, Cl. H 36,000 20,586 China Communications Construction, Cl. H 70,000 62,013 China Construction Bank, Cl. H 108,000 74,463 China Petroleum & Chemical, Cl. H 82,000 73,507 China Railway Construction, Cl. H 53,500 44,870 Great Wall Motor, Cl. H 35,250 70,838 WuXi PharmaTech, ADR 2,700 a 38,124 Hong Kong7.7% China Agri-Industries Holdings 105,481 58,052 China Mobile 9,000 98,915 China Vanadium Titano - Magnetite Mining 126,000 20,625 CNOOC 14,000 28,242 Focus Media Holding, ADR 1,740 40,855 Guangdong Investment 34,000 24,568 Lenovo Group 34,000 29,009 Yingde Gases 39,500 36,028 India3.2% Apollo Tyres 15,220 21,708 Hexaware Technologies 14,960 34,457 ICICI Bank 1,400 22,554 Oil & Natural Gas 5,740 29,451 Sterlite Industries India 16,760 31,244 Malaysia2.4% AMMB Holdings 30,900 61,372 Genting 14,200 42,844 Mexico6.2% Alfa, Cl. A 2,700 43,152 America Movil, ADR, Ser. L 1,160 30,230 Fomento Economico Mexicano, ADR 860 76,755 Genomma Lab Internacional SAB de CV, Cl. B 19,100 a 37,728 Grupo Financiero Banorte, Cl. O 15,700 81,138 Peru1.5% Credicorp 520 Philippines.4% Metropolitan Bank & Trust 7,920 Russia8.1% Gazprom, ADR 7,330 69,122 Lukoil, ADR 2,040 113,730 MMC Norilsk Nickel, ADR 582 9,615 Mobile Telesystems, ADR 3,090 53,148 Sberbank of Russia, ADR 1,480 16,014 Sberbank of Russia, ADR 4,060 42,604 Surgutneftegas, ADR 5,930 46,149 South Africa10.4% AngloGold Ashanti 1,020 34,811 Barloworld 2,330 23,086 Exxaro Resources 1,930 44,873 FirstRand 16,800 54,233 Growthpoint Properties 21,992 61,874 Imperial Holdings 1,350 28,404 MTN Group 3,484 60,057 Nedbank Group 2,920 62,112 Sasol 1,050 43,978 Tiger Brands 1,280 38,360 South Korea15.1% BS Financial Group 4,210 46,986 Daelim Industrial 615 49,203 DGB Financial Group 2,970 36,200 Dongbu Insurance 890 32,849 Hana Financial Group 1,500 47,882 Hyundai Motor 466 95,599 KT&G 622 44,115 Kukdo Chemical 400 15,816 LG Display 680 a 12,851 Samsung Electronics 208 220,526 Youngone 2,096 57,808 Taiwan8.9% Asia Cement 18,931 23,862 CTCI 20,000 37,366 Hon Hai Precision Industry 34,000 102,522 Pegatron 30,000 39,710 Taishin Financial Holdings 87,395 33,545 Taiwan Semiconductor Manufacturing, ADR 10,839 151,312 Thailand5.5% Airports of Thailand 11,800 22,247 Asian Property Development 143,740 32,950 Bangkok Bank 7,900 51,680 Krung Thai Bank 65,400 33,311 PTT 4,700 48,062 PTT Global Chemical 28,643 50,467 Turkey1.6% Turk Telekomunikasyon 8,930 36,441 Turkiye Garanti Bankasi 8,090 31,761 United States.8% iShares MSCI Emerging Markets Index Fund 920 Total Common Stocks (cost $3,716,785) Preferred Stocks6.9% Shares Value ($) Brazil Banco do Estado do Rio Grande do Sul, Cl. B 4,600 32,522 Bradespar 2,000 32,801 Cia de Bebidas das Americas 900 34,638 Cia de Saneamento de Minas Gerais 800 17,326 Cia Paranaense de Energia, Cl. B 2,900 63,819 Petroleo Brasileiro 3,500 31,802 Vale 4,400 85,787 Total Preferred Stocks (cost $249,545) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $38,437) 38,437 b Total Investments (cost $4,004,767) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $339,316, of which $677,687 related to appreciated investment securities and $338,371 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 21.6 Information Technology 15.8 Energy 11.1 Materials 10.2 Telecommunication Services 9.0 Consumer Discretionary 8.7 Industrial 8.5 Consumer Staples 7.4 Utilities 3.3 Health Care 2.7 Money Market Investment .9 Exchange Traded Funds .8 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS June 30, 2012 (Unaudited) Foreign Forward Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Mexican New Peso, Expiring: 7/2/2012 a 75,316 5,516 5,646 130 7/3/2012 a 146,843 10,964 11,008 44 South African Rand, Expiring 7/2/2012 b 183,973 21,824 22,505 681 Counterparties: a Citigroup b UBS The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 2,253,872 2,015,770 ++ - Exchange Trade Funds 36,004 - Mutual Funds 38,437 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 855 - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation at period end. For the period ended June 30, 2012, there were no transfers of mutual funds, exchange traded funds or forward contracts between Level 1 and Level 2. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Large Cap Core Fund June 30, 2012 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.9% Delphi Automotive 7,210 Banks2.8% Wells Fargo & Co. 16,220 Capital Goods7.9% Caterpillar 2,440 207,180 Cooper Industries 4,040 275,447 Eaton 5,010 198,546 General Electric 34,240 713,562 Tyco International 3,157 166,847 Commercial & Professional Services.9% Robert Half International 5,940 Consumer Durables & Apparel.8% PVH 2,090 Diversified Financials11.0% Affiliated Managers Group 2,258 a 247,138 American Express 5,410 314,916 Ameriprise Financial 4,830 252,416 Bank of America 17,350 141,923 Capital One Financial 3,740 204,428 Discover Financial Services 4,850 167,713 IntercontinentalExchange 1,650 a 224,367 JPMorgan Chase & Co. 9,920 354,442 Moody's 4,020 146,931 T. Rowe Price Group 1,860 117,106 Energy12.0% Anadarko Petroleum 3,550 235,010 Apache 1,910 167,870 Chevron 6,212 655,366 Ensco, Cl. A 4,540 213,244 EOG Resources 2,470 222,572 National Oilwell Varco 7,190 463,324 Occidental Petroleum 2,310 198,129 TransCanada 4,880 204,472 Exchange Traded Funds1.0% Standard & Poor's Depository Receipts S&P rust 1,440 Food, Beverage & Tobacco9.3% Dr. Pepper Snapple Group 2,310 101,063 Lorillard 2,110 278,414 Philip Morris International 7,110 620,419 Ralcorp Holdings 3,360 a 224,246 Unilever, ADR 17,790 600,057 Health Care Equipment & Services6.2% Cigna 4,400 193,600 Covidien 7,017 375,409 McKesson 1,850 173,438 St. Jude Medical 4,840 193,164 Zimmer Holdings 4,390 282,540 Insurance.9% Chubb 2,300 Materials1.0% LyondellBasell Industries, Cl. A 4,950 Media3.3% CBS, Cl. B 6,960 228,149 Walt Disney 8,660 420,010 Pharmaceuticals & Biotechnology10.5% Amylin Pharmaceuticals 4,820 a 136,069 Johnson & Johnson 3,070 207,409 Merck & Co. 13,310 555,692 Pfizer 30,160 693,680 Sanofi, ADR 12,680 479,050 Real Estate.8% CBRE Group, Cl. A 10,150 a Retail2.5% Cabela's 3,230 a 122,126 Dollar General 3,640 a 197,980 Foot Locker 5,540 169,413 Semiconductors & Equipment1.4% Analog Devices 3,830 144,276 Skyworks Solutions 4,490 a 122,891 Software & Services7.8% Alliance Data Systems 1,120 a 151,200 Cognizant Technology Solutions, Cl. A 3,710 a 222,600 Informatica 2,450 a 103,782 International Business Machines 1,830 357,911 Intuit 4,260 252,831 Oracle 11,170 331,749 Teradata 1,481 a 106,647 Technology Hardware & Equipment12.5% Apple 2,450 a 1,430,800 Ciena 15,180 a 248,497 EMC 12,030 a 308,329 QUALCOMM 6,360 354,125 Vishay Intertechnology 13,840 a 130,511 Telecommunication Services3.4% AT&T 18,630 Transportation2.7% FedEx 3,700 338,957 JB Hunt Transport Services 3,380 201,448 Total Common Stocks (cost $17,969,404) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $305,828) 305,828 b Total Investments (cost $18,275,232) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $1,633,772 of which $2,376,371 related to appreciated investment securities and $742,598 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Technology Hardware & Equipment 12.5 Energy 12.0 Diversified Financials 11.0 Pharmaceuticals & Biotechnology 10.5 Food, Beverage & Tobacco 9.3 Capital Goods 7.9 Software & Services 7.8 Health Care Equipment & Services 6.2 Telecommunication Services 3.4 Media 3.3 Banks 2.8 Transportation 2.7 Retail 2.5 Money Market Investment 1.6 Semiconductors & Equipment 1.4 Exchange Traded Funds 1.0 Materials 1.0 Automobiles & Components .9 Commercial & Professional Services .9 Insurance .9 Consumer Durables & Apparel .8 Real Estate .8 † Based on net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 17,711,033 - - Equity Securities - Foreign+ 1,696,160 - - Exchange Traded Funds 195,984 - - Mutual Funds 305,828 - - + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers of exchange traded equity securities, exchange traded funds or mutual funds between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund June 30, 2012 (Unaudited) Common Stocks98.4% Shares Value ($) Automobiles & Components1.8% Drew Industries 25,670 a 714,910 Thor Industries 61,620 1,689,004 Banks1.3% Oritani Financial 49,630 714,176 Prosperity Bancshares 24,040 1,010,401 Capital Goods7.5% Applied Industrial Technologies 26,480 975,788 Crane 31,240 1,136,511 EMCOR Group 51,350 1,428,557 Hexcel 68,920 a 1,777,447 Middleby 11,530 a 1,148,503 MRC Global 49,330 a,b 1,049,742 Teledyne Technologies 22,425 a 1,382,501 Triumph Group 22,700 1,277,329 Commercial & Professional Services3.6% Corporate Executive Board 42,911 1,754,202 Encore Capital Group 22,630 a 670,301 Exponent 13,720 a 724,828 RPX 78,550 a 1,127,192 TrueBlue 41,990 a 650,005 Consumer Durables & Apparel4.0% Crocs 32,210 a 520,192 Jarden 26,470 1,112,269 Oxford Industries 36,910 1,649,877 SodaStream International 31,140 a,b 1,275,806 Steven Madden 29,320 a 930,910 Consumer Services5.5% BJ's Restaurants 21,720 a,b 825,360 Buffalo Wild Wings 11,340 a 982,498 Caribou Coffee 60,390 a,b 779,635 Cheesecake Factory 39,110 a 1,249,956 Papa John's International 18,620 a 885,753 Shuffle Master 50,620 a 698,556 Six Flags Entertainment 37,960 2,056,673 Energy4.6% Dril-Quip 15,580 a 1,021,892 Gulfport Energy 68,670 a 1,416,662 Oasis Petroleum 47,180 a,b 1,140,812 Oil States International 15,860 a 1,049,932 OYO Geospace 7,920 a 712,721 PDC Energy 36,290 a 889,831 Exchange Traded Funds1.7% iShares Russell 2000 Growth Index Fund 25,360 b Food & Staples Retailing3.7% Casey's General Stores 24,140 1,424,019 Chefs' Warehouse Holdings, 39,110 705,936 Harris Teeter Supermarkets 33,580 1,376,444 United Natural Foods 26,630 a 1,460,922 Food, Beverage & Tobacco1.3% Darling International 67,090 a 1,106,314 Smart Balance 77,010 a 723,124 Health Care Equipment & Services8.2% ABIOMED 31,210 a,b 712,212 Acadia Healthcare 43,860 a 769,304 Accuray 100,440 a 687,010 Air Methods 11,280 a 1,108,260 Analogic 14,420 894,040 Catalyst Health Solutions 12,540 a 1,171,738 Centene 25,010 a 754,302 HMS Holdings 31,430 a 1,046,933 Merit Medical Systems 76,190 a 1,052,184 Natus Medical 67,270 a 781,677 SXC Health Solutions 21,020 a 2,085,394 Household & Personal Products2.0% Elizabeth Arden 37,750 a 1,465,078 Inter Parfums 74,290 1,282,988 Materials2.4% Allied Nevada Gold 33,990 a,b 964,636 Haynes International 22,800 1,161,432 Innophos Holdings 19,150 1,081,209 Media2.2% DreamWorks Animation SKG, Cl. A 79,800 a,b 1,520,988 Lions Gate Entertainment 103,390 a,b 1,523,969 Pharmaceuticals, Biotechnology & Life Sciences14.4% Affymax 72,070 a 928,262 Alexion Pharmaceuticals 19,560 a 1,942,308 Alnylam Pharmaceuticals 61,110 a,b 713,154 ARIAD Pharmaceuticals 67,790 a 1,166,666 Cepheid 30,560 a 1,367,560 Cubist Pharmaceuticals 41,750 a 1,582,743 Exact Sciences 72,130 a 773,234 Incyte 28,800 a,b 653,760 Jazz Pharmaceuticals 31,770 a 1,429,968 Nektar Therapeutics 134,770 a,b 1,087,594 NPS Pharmaceuticals 86,450 a 744,334 Onyx Pharmaceuticals 25,550 a 1,697,797 Pharmacyclics 27,800 a,b 1,518,158 Questcor Pharmaceuticals 44,870 a,b 2,388,879 Salix Pharmaceuticals 13,810 a 751,816 ViroPharma 32,980 a 781,626 Real Estate2.5% Hudson Pacific Properties 17,400 c 302,934 LaSalle Hotel Properties 20,830 c 606,986 Mid-America Apartment Communities 19,710 c 1,345,010 Zillow 29,220 b 1,128,769 Retailing5.3% Asbury Automotive Group 25,920 a 614,045 Finish Line, Cl. A 64,530 1,349,322 Fred's, Cl. A 24,180 369,712 Lumber Liquidators Holdings 27,850 a,b 941,052 Rent-A-Center 58,730 1,981,550 Select Comfort 50,760 a 1,061,899 Tilly's, Cl. A 17,640 283,122 Tractor Supply 7,190 597,201 Semiconductors & Semiconductor Equipment6.8% Applied Micro Circuits 92,200 a 527,384 ATMI 75,860 a 1,560,440 Cirrus Logic 22,560 a 674,093 Diodes 43,310 a 812,929 Entegris 160,210 a 1,368,193 Micrel 73,440 699,883 PMC-Sierra 253,350 a 1,555,569 Silicon Image 302,830 a 1,253,716 Volterra Semiconductor 33,590 a 787,685 Software & Services8.4% comScore 47,280 a 778,229 Euronet Worldwide 68,330 a 1,169,810 ExlService Holdings 45,080 a 1,110,771 Marchex, Cl. B 93,700 338,257 MAXIMUS 32,080 1,660,140 Mentor Graphics 139,910 a 2,098,650 OpenTable 19,180 a,b 863,292 Responsys 149,320 a 1,809,758 SolarWinds 19,751 a 860,354 Websense 34,550 a 647,121 Technology Hardware & Equipment7.1% ADTRAN 23,020 694,974 Arris Group 106,700 a 1,484,197 Ciena 71,530 a,b 1,170,946 NETGEAR 55,140 a 1,902,881 RADWARE 31,630 a 1,211,113 RealD 88,350 a,b 1,321,716 TTM Technologies 79,570 a 748,754 Vishay Intertechnology 115,530 a 1,089,448 Transportation4.1% Allegiant Travel 19,740 a,b 1,375,483 Con-way 28,230 1,019,385 Forward Air 34,530 1,114,283 Landstar System 19,100 987,852 Werner Enterprises 42,500 1,015,325 Total Common Stocks (cost $117,412,887) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,171,403) 2,171,403 d Investment of Cash Collateral for Securities Loaned12.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $16,245,296) 16,245,296 d Total Investments (cost $135,829,586) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2012, the value of the fund's securities on loan was $16,122,689 and the value of the collateral held by the fund was $16,245,296. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $16,019,729 of which $22,731,803 related to appreciated investment securities and $6,712,074 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotechnology & Life Sciences 14.4 Money Market Investments 13.6 Software & Services 8.4 Health Care Equipment & Services 8.2 Capital Goods 7.5 Technology Hardware & Equipment 7.1 Semiconductors & Semiconductor Equipment 6.8 Consumer Services 5.5 Retailing 5.3 Energy 4.6 Transportation 4.1 Consumer Durables & Apparel 4.0 Food & Staples Retailing 3.7 Commercial & Professional Services 3.6 Real Estate 2.5 Materials 2.4 Media 2.2 Household & Personal Products 2.0 Automobiles & Components 1.8 Exchange Traded Funds 1.7 Banks 1.3 Food, Beverage & Tobacco 1.3 † Based on net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 128,626,018 - - Equity Securities - Foreign+ 2,486,919 - - Exchange Traded Funds 2,319,679 - - Mutual Funds 18,416,699 - - + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers of exchange traded equity securities, exchange traded funds or mutual funds between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund June 30, 2012 (Unaudited) Common Stocks97.8% Shares Value ($) Automobiles & Components1.8% Drew Industries 11,320 a 315,262 Thor Industries 27,270 747,471 Banks1.3% Oritani Financial 21,970 316,148 Prosperity Bancshares 10,640 447,199 Capital Goods7.3% Applied Industrial Technologies 11,300 416,405 Crane 13,820 502,772 EMCOR Group 20,720 576,430 Hexcel 30,560 a 788,142 Middleby 5,100 a 508,011 MRC Global 21,770 b 463,266 Teledyne Technologies 9,858 a 607,746 Triumph Group 10,050 565,513 Commercial & Professional Services3.6% Corporate Executive Board 18,933 773,981 Encore Capital Group 10,020 a 296,792 Exponent 5,840 a 308,527 RPX 35,660 a 511,721 TrueBlue 19,140 a 296,287 Consumer Durables & Apparel4.0% Crocs 14,240 a 229,976 Jarden 11,420 479,868 Oxford Industries 16,350 730,845 SodaStream International 13,860 a,b 567,844 Steven Madden 12,320 a 391,160 Consumer Services5.5% BJ's Restaurants 9,590 a 364,420 Buffalo Wild Wings 5,040 a 436,666 Caribou Coffee 26,720 a,b 344,955 Cheesecake Factory 15,180 a 485,153 Papa John's International 8,490 a 403,869 Shuffle Master 23,190 a 320,022 Six Flags Entertainment 17,250 934,605 Energy4.6% Dril-Quip 6,920 a 453,883 Gulfport Energy 30,360 a 626,327 Oasis Petroleum 20,860 a,b 504,395 Oil States International 7,020 a 464,724 OYO Geospace 3,490 a 314,065 PDC Energy 16,040 a 393,301 Exchange Traded Funds1.9% iShares Russell 2000 Growth Index Fund 12,460 b Food & Staples Retailing3.6% Casey's General Stores 10,920 644,171 Chefs' Warehouse Holdings, 17,360 313,348 Harris Teeter Supermarkets 14,010 574,270 United Natural Foods 11,810 a 647,897 Food, Beverage & Tobacco1.3% Darling International 26,350 a 434,511 Smart Balance 34,060 a 319,823 Health Care Equipment & Services8.0% ABIOMED 13,690 a,b 312,406 Acadia Healthcare 19,230 a 337,294 Accuray 44,400 a 303,696 Air Methods 4,380 a 430,335 Analogic 6,410 397,420 Catalyst Health Solutions 5,550 a 518,592 Centene 11,050 a 333,268 HMS Holdings 13,870 a 462,010 Merit Medical Systems 32,060 a 442,749 Natus Medical 30,830 a 358,245 SXC Health Solutions 9,050 a 897,850 Household & Personal Products2.0% Elizabeth Arden 16,820 a 652,784 Inter Parfums 33,010 570,083 Materials2.4% Allied Nevada Gold 15,060 a 427,403 Haynes International 10,100 514,494 Innophos Holdings 8,450 477,087 Media2.1% DreamWorks Animation SKG, Cl. A 32,570 a,b 620,784 Lions Gate Entertainment 45,692 a,b 673,500 Pharmaceuticals, Biotechnology & Life Sciences 14.2% Affymax 31,630 a 407,394 Alexion Pharmaceuticals 8,690 a 862,917 Alnylam Pharmaceuticals 28,030 a,b 327,110 ARIAD Pharmaceuticals 31,020 a 533,854 Cepheid 13,060 a 584,435 Cubist Pharmaceuticals 17,630 a 668,353 Exact Sciences 27,230 a 291,906 Incyte 12,750 a,b 289,425 Jazz Pharmaceuticals 14,090 a 634,191 Nektar Therapeutics 59,510 a,b 480,246 NPS Pharmaceuticals 37,290 a 321,067 Onyx Pharmaceuticals 11,300 a 750,885 Pharmacyclics 12,270 a,b 670,065 Questcor Pharmaceuticals 19,800 a,b 1,054,152 Salix Pharmaceuticals 6,240 a 339,706 ViroPharma 14,960 a 354,552 Real Estate2.5% Hudson Pacific Properties 7,680 c 133,709 LaSalle Hotel Properties 9,250 c 269,545 Mid-America Apartment Communities 8,750 c 597,100 Zillow 12,980 b 501,417 Retailing5.3% Asbury Automotive Group 11,490 a 272,198 Finish Line, Cl. A 28,530 596,562 Fred's, Cl. A 10,730 164,062 Lumber Liquidators Holdings 12,350 a,b 417,306 Rent-A-Center 26,540 895,460 Select Comfort 22,510 a 470,909 Tilly's, Cl. A 7,790 125,030 Tractor Supply 3,190 264,961 Semiconductors & Semiconductor Equipment6.8% Applied Micro Circuits 42,150 a 241,098 ATMI 33,540 a 689,918 Cirrus Logic 9,960 a 297,605 Diodes 19,610 a 368,080 Entegris 70,820 a 604,803 Micrel 32,420 308,963 PMC-Sierra 112,170 a 688,724 Silicon Image 134,070 a 555,050 Volterra Semiconductor 14,880 a 348,936 Software & Services8.4% comScore 21,450 a 353,067 Euronet Worldwide 30,290 a 518,565 ExlService Holdings 19,950 a 491,568 Marchex, Cl. B 42,130 152,089 MAXIMUS 14,280 738,990 Mentor Graphics 63,350 a 950,250 OpenTable 8,650 a,b 389,336 Responsys 66,080 a 800,890 SolarWinds 8,719 a 379,800 Websense 15,490 a 290,128 Technology Hardware & Equipment7.1% ADTRAN 10,390 313,674 Arris Group 47,210 a 656,691 Ciena 31,650 a 518,110 NETGEAR 25,050 a 864,475 RADWARE 13,490 a 516,532 RealD 39,010 a,b 583,590 TTM Technologies 36,370 a 342,242 Vishay Intertechnology 52,680 a 496,772 Transportation4.1% Allegiant Travel 9,140 a,b 636,875 Con-way 12,540 452,819 Forward Air 15,670 505,671 Landstar System 8,480 438,586 Werner Enterprises 18,750 447,937 Total Common Stocks (cost $55,307,731) Other Investment1.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $960,563) 960,563 d Investment of Cash Collateral for Securities Loaned12.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,693,292) 7,693,292 d Total Investments (cost $63,961,586) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2012, the value of the fund's securities on loan was $7,636,230 and the value of the collateral held by the fund was $7,693,292. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $3,604,107 of which $7,536,151 related to appreciated investment securities and $3,932,044 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited)  Value (%) Money Market Investments Pharmaceuticals, Biotechnology & Life Sciences Software & Services Health Care Equipment & Services Capital Goods Technology Hardware & Equipment Semiconductors & Semiconductor Equipment Consumer Services Retailing Energy Transportation Consumer Durables & Apparel Commercial & Professional Services Food & Staples Retailing Real Estate Materials Media Household & Personal Products Exchange Traded Funds Automobiles & Components Banks Food, Beverage & Tobacco  Based on net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Exchange Traded Funds - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers of exchange traded equity securities, exchange traded funds or mutual funds between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund June 30, 2012 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components2.2% Dana Holding 324,570 4,157,742 Drew Industries 59,240 a 1,649,834 Thor Industries 148,190 4,061,888 Banks14.2% BancorpSouth 182,750 2,653,530 Brookline Bancorp 345,340 3,056,259 Cardinal Financial 151,430 1,859,560 City National 87,307 4,241,374 CVB Financial 394,990 b 4,601,633 First Horizon National 681,650 5,896,272 First Midwest Bancorp 424,110 4,656,728 Hancock Holding 104,987 3,195,804 Lakeland Financial 57,930 1,554,262 MB Financial 194,450 4,188,453 National Penn Bancshares 369,260 3,533,818 PacWest Bancorp 125,080 2,960,644 Provident Financial Services 197,730 3,035,156 SCBT Financial 23,810 839,303 Susquehanna Bancshares 325,410 3,351,723 Washington Trust Bancorp 37,620 917,176 Webster Financial 203,350 4,404,561 Western Alliance Bancorp 283,040 a 2,649,254 Wintrust Financial 140,320 b 4,981,360 Capital Goods6.9% Aerovironment 129,360 a 3,403,462 Apogee Enterprises 156,470 2,514,473 Armstrong World Industries 89,220 4,386,055 Astec Industries 95,550 a 2,931,474 Carlisle 68,080 3,609,602 Comfort Systems USA 161,490 1,618,130 FreightCar America 68,480 1,572,986 GrafTech International 187,790 a 1,812,173 Granite Construction 178,954 4,672,489 II-VI 157,090 a 2,618,690 John Bean Technologies 117,520 1,594,746 Commercial & Professional Services6.7% Brink's 143,960 3,336,993 FTI Consulting 77,700 a 2,233,875 Huron Consulting Group 65,470 a 2,072,125 ICF International 92,130 a 2,196,379 Interface 226,990 3,093,874 Kforce 221,570 a 2,982,332 Korn/Ferry International 263,540 a 3,781,799 McGrath Rentcorp 89,130 2,361,945 Steelcase, Cl. A 435,440 3,932,023 Tetra Tech 146,280 a 3,814,982 Consumer Durables & Apparel5.6% Brunswick 158,550 3,522,981 Cavco Industries 32,502 a,b 1,666,703 Ethan Allen Interiors 132,060 b 2,631,956 KB Home 486,960 b 4,772,208 M/I Homes 134,030 a 2,321,400 Meritage Homes 123,810 a 4,202,111 Skechers USA, Cl. A 167,030 a 3,402,401 Warnaco Group 54,150 a 2,305,707 Consumer Services3.5% Brinker International 110,420 3,519,085 Grand Canyon Education 171,200 a 3,584,928 Jack in the Box 127,300 a 3,549,124 WMS Industries 243,000 a 4,847,850 Diversified Financials2.7% Duff & Phelps, Cl. A 112,350 1,629,075 E*TRADE Financial 430,280 a 3,459,451 KBW 166,180 b 2,733,661 Netspend Holdings 121,790 a,b 1,119,250 Piper Jaffray 133,040 a 3,117,127 Energy5.7% Cloud Peak Energy 171,500 a 2,900,065 Dawson Geophysical 39,840 a 948,989 Gulfport Energy 231,570 a 4,777,289 Matrix Service 98,540 a 1,118,429 McDermott International 240,820 a 2,682,735 OYO Geospace 24,890 a 2,239,851 Tesco 250,790 a 3,009,480 TETRA Technologies 483,480 a 3,447,212 Unit 109,930 a 4,055,318 Exchange Traded Funds.6% iShares Russell 2000 Value Index Fund 37,850 Food & Staples Retailing2.9% Casey's General Stores 68,433 4,036,863 Harris Teeter Supermarkets 114,690 4,701,143 Spartan Stores 172,050 3,119,267 United Natural Foods 16,480 a 904,093 Food, Beverage & Tobacco2.6% Flowers Foods 177,650 4,126,809 Lancaster Colony 34,500 2,456,745 Sanderson Farms 105,090 b 4,815,224 Health Care Equipment & Services4.4% Haemonetics 56,580 a 4,193,144 Hanger Orthopedic Group 164,390 a 4,214,960 ICU Medical 46,370 a 2,475,231 LifePoint Hospitals 126,100 a 5,167,578 Omnicell 229,760 a 3,363,686 Insurance2.8% First American Financial 273,620 4,640,595 ProAssurance 35,230 3,138,641 Protective Life 162,550 4,780,596 Materials5.8% AMCOL International 110,300 b 3,122,593 Buckeye Technologies 40,220 1,145,868 Carpenter Technology 94,490 4,520,402 Coeur d'Alene Mines 166,890 a 2,930,588 Cytec Industries 89,720 5,261,181 Harry Winston Diamond 34,900 a 396,464 KapStone Paper and Packaging 82,840 a 1,313,014 Louisiana-Pacific 330,800 a 3,599,104 Packaging Corp. of America 118,040 3,333,450 Media1.9% DreamWorks Animation SKG, Cl. A 180,020 a,b 3,431,181 Meredith 156,240 b 4,990,306 Pharmaceuticals, Biotechnology & Life Sciences.7% Medicis Pharmaceutical, Cl. A 85,680 Real Estate7.4% DCT Industrial Trust 766,000 c 4,825,800 DiamondRock Hospitality 453,971 c 4,630,504 Entertainment Properties Trust 47,920 c 1,969,991 First Potomac Realty Trust 249,200 c 2,933,084 LaSalle Hotel Properties 124,160 c 3,618,022 Mack-Cali Realty 152,590 c 4,435,791 National Health Investors 89,580 c 4,561,414 Pebblebrook Hotel Trust 167,600 c 3,906,756 Urstadt Biddle Properties, Cl. A 67,220 c 1,328,939 Retailing4.6% Aeropostale 216,570 a 3,861,443 Big 5 Sporting Goods 111,210 b 840,748 Children's Place Retail Stores 70,110 a 3,493,581 Express 210,180 a 3,818,971 Finish Line, Cl. A 163,540 3,419,621 PEP Boys-Manny Moe & Jack 136,580 1,352,142 Saks 345,060 a,b 3,674,889 Semiconductors & Semiconductor Equipment3.0% ATMI 134,120 a 2,758,848 Fairchild Semiconductor International 301,780 a 4,255,098 MKS Instruments 106,800 3,089,724 Semtech 130,300 a 3,168,896 Software & Services5.3% CoreLogic 307,310 a 5,626,846 JDA Software Group 72,020 a 2,138,274 MAXIMUS 71,040 3,676,320 Monotype Imaging Holdings 189,670 a 3,180,766 NetScout Systems 118,680 a 2,562,301 Parametric Technology 168,230 a 3,526,101 Take-Two Interactive Software 304,210 a 2,877,827 Technology Hardware & Equipment4.6% ADTRAN 85,450 2,579,735 Extreme Networks 454,000 a 1,561,760 FEI 49,090 2,348,466 Ixia 274,560 a 3,300,211 NETGEAR 80,310 a 2,771,498 QLogic 87,990 a 1,204,583 Rofin-Sinar Technologies 49,810 a 942,903 Tech Data 45,900 a 2,211,003 Vishay Intertechnology 356,880 a 3,365,378 Transportation.8% Atlas Air Worldwide Holdings 77,150 Utilities4.6% El Paso Electric 97,220 3,223,815 Hawaiian Electric Industries 165,330 4,715,212 NorthWestern 115,300 4,231,510 Portland General Electric 159,750 4,258,935 WGL Holdings 96,330 3,829,118 Total Common Stocks (cost $418,089,841) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,592,374) 4,592,374 d Investment of Cash Collateral for Securities Loaned5.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,541,108) 22,541,108 d Total Investments (cost $445,223,323) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2012, the value of the fund's securities on loan was $22,724,378 and the value of the collateral held by the fund was $22,559,152, consisting of cash collateral of $25,541,108 and U.S. Government and Agency securities valued ar $18,044. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $21,664,066 of which $43,214,007 related to appreciated investment securities and $21,549,941 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 14.2 Real Estate 7.4 Capital Goods 6.9 Commercial & Professional Services 6.7 Short-Term/Money Market Investments 6.1 Materials 5.8 Energy 5.7 Consumer Durables & Apparel 5.6 Software & Services 5.3 Retailing 4.6 Technology Hardware & Equipment 4.6 Utilities 4.6 Health Care Equipment & Services 4.4 Consumer Services 3.5 Semiconductors & Semiconductor Equipment 3.0 Food & Staples Retailing 2.9 Insurance 2.8 Diversified Financials 2.7 Food, Beverage & Tobacco 2.6 Automobiles & Components 2.2 Media 1.9 Transportation .8 Pharmaceuticals, Biotechnology & Life Sciences .7 Exchange Traded Funds .6 † Based on net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign + - - Exchange Traded Funds - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers of exchange traded equity securities, exchange traded funds or mutual funds between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. At June 30, 2012, the value of the collateral was 99.3% of the securitieson loan. The fund received additional collateral subsequent to period end which resulted in the market value of the collateral to be at least 100% of the market value of the securities on loan. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund June 30, 2012 (Unaudited) Common Stocks98.4% Shares Value ($) Banks.7% Prosperity Bancshares 104,920 Capital Goods10.9% AMETEK 191,543 9,559,911 BE Aerospace 135,133 a 5,899,907 Crane 114,330 4,159,325 EMCOR Group 171,170 4,761,949 Hexcel 244,440 a 6,304,108 IDEX 145,140 5,657,557 Jacobs Engineering Group 239,420 a 9,064,441 Middleby 46,250 a 4,606,963 Roper Industries 44,615 4,398,147 Teledyne Technologies 97,480 a 6,009,642 Triumph Group 97,940 5,511,084 Commercial & Professional Services2.5% Corporate Executive Board 181,262 7,409,991 RPX 140,904 a 2,021,972 Waste Connections 184,313 5,514,645 Consumer Durables & Apparel5.3% Crocs 255,110 a 4,120,027 Harman International Industries 144,220 5,711,112 Jarden 152,420 6,404,688 SodaStream International 138,970 a,b 5,693,601 Steven Madden 144,280 a 4,580,890 Under Armour, Cl. A 60,510 a,b 5,716,985 Consumer Services4.9% BJ's Restaurants 121,900 a 4,632,200 Buffalo Wild Wings 50,760 a 4,397,846 Cheesecake Factory 148,290 a 4,739,348 International Game Technology 557,350 8,778,263 Six Flags Entertainment 132,940 7,202,689 Energy4.4% Dril-Quip 69,310 a 4,546,043 Oil States International 92,274 a 6,108,539 Plains Exploration & Production 205,456 a 7,227,942 QEP Resources 77,140 2,311,886 Whiting Petroleum 151,386 a 6,224,992 Exchange Traded Funds6.3% iShares Russell 2000 Growth Index Fund 317,900 b 29,078,313 iShares Russell 2000 Index Fund 111,290 b 8,854,232 Food & Staples Retailing3.7% Casey's General Stores 96,480 5,691,355 Harris Teeter Supermarkets 108,920 4,464,631 United Natural Foods 105,240 a 5,773,466 Whole Foods Market 68,690 6,547,531 Food, Beverage & Tobacco1.0% Monster Beverage 84,060 a Health Care Equipment & Services7.0% ABIOMED 194,290 a,b 4,433,698 AmerisourceBergen 90,630 3,566,291 Catalyst Health Solutions 53,796 a 5,026,698 Centene 141,060 a 4,254,370 Coventry Health Care 125,430 3,987,420 HMS Holdings 130,350 a 4,341,958 Hologic 186,287 a 3,360,617 MEDNAX 92,960 a 6,371,478 SXC Health Solutions 68,250 a 6,771,082 Household & Personal Products.6% Estee Lauder, Cl. A 65,780 Materials3.9% Agnico-Eagle Mines 146,370 5,922,130 Carpenter Technology 107,900 5,161,936 Cytec Industries 105,300 6,174,792 Innophos Holdings 113,200 6,391,272 Media3.1% DreamWorks Animation SKG, Cl. A 294,390 a,b 5,611,073 Interpublic Group of Cos. 549,520 5,962,292 Lions Gate Entertainment 476,995 a,b 7,030,906 Pharmaceuticals, Biotechnology & Life Sciences11.4% Alexion Pharmaceuticals 86,980 a 8,637,114 ARIAD Pharmaceuticals 279,850 a 4,816,219 Cepheid 123,730 a 5,536,918 Cubist Pharmaceuticals 155,230 a 5,884,769 Incyte 189,590 a,b 4,303,693 Jazz Pharmaceuticals 136,920 a 6,162,769 Nektar Therapeutics 87,030 a,b 702,332 Onyx Pharmaceuticals 109,810 a 7,296,875 Pharmacyclics 125,740 a,b 6,866,661 Questcor Pharmaceuticals 190,240 a,b 10,128,378 Salix Pharmaceuticals 89,720 a 4,884,357 ViroPharma 145,050 a 3,437,685 Real Estate1.9% LaSalle Hotel Properties 138,180 c 4,026,565 Mid-America Apartment Communities 108,890 c 7,430,654 Retailing7.1% American Eagle Outfitters 448,990 8,858,573 Dick's Sporting Goods 155,330 7,455,840 LKQ 129,720 a 4,332,648 Rent-A-Center 214,210 7,227,445 Sally Beauty Holdings 193,910 a 4,991,243 Urban Outfitters 369,840 a 10,203,886 Semiconductors & Semiconductor Equipment4.3% Entegris 517,110 a 4,416,119 Linear Technology 173,400 5,432,622 LSI 552,780 a 3,521,209 PMC-Sierra 875,640 a 5,376,430 Skyworks Solutions 257,920 a 7,059,270 Software & Services13.9% Akamai Technologies 241,460 a 7,666,355 Alliance Data Systems 72,260 a 9,755,100 Electronic Arts 361,020 a 4,458,597 Euronet Worldwide 294,420 a 5,040,470 ExlService Holdings 175,200 a 4,316,928 MAXIMUS 119,160 6,166,530 Mentor Graphics 548,520 a 8,227,800 MICROS Systems 115,380 a 5,907,456 Nuance Communications 335,580 a 7,993,516 Synopsys 316,290 a 9,308,415 Total System Services 191,230 4,576,134 Vantiv, Cl. A 468,370 10,908,337 Technology Hardware & Equipment4.0% Arris Group 468,200 a 6,512,662 Ciena 313,890 a,b 5,138,379 NETGEAR 232,720 a 8,031,167 Vishay Intertechnology 478,840 a 4,515,461 Transportation1.5% Con-way 124,850 4,508,334 Landstar System 84,770 4,384,304 Total Common Stocks (cost $516,106,120) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,891,058) 8,891,058 d Investment of Cash Collateral for Securities Loaned10.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $64,180,316) 64,180,316 d Total Investments (cost $589,177,494) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2012 , the value of the fund's securities on loan was $65,895,010 and the value of the collateral held by the fund was $65,410,899, consisting of cash collateral of $64,180,317 and U.S Government & Agency securities valued at $1,230,582. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2012, net unrealized appreciation on investments was $78,309,207 of which $93,863,664 related to appreciated investment securities and $15,554,457 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.9 Money Market Investments 12.1 Pharmaceuticals, Biotechnology & Life Sciences 11.4 Capital Goods 10.9 Retailing 7.1 Health Care Equipment & Services 7.0 Exchange Traded Funds 6.3 Consumer Durables & Apparel 5.3 Consumer Services 4.9 Energy 4.4 Semiconductors & Semiconductor Equipment 4.3 Technology Hardware & Equipment 4.0 Materials 3.9 Food & Staples Retailing 3.7 Media 3.1 Commercial & Professional Services 2.5 Real Estate 1.9 Transportation 1.5 Food, Beverage & Tobacco 1.0 Banks .7 Household & Personal Products .6 † Based on net assets. The following is a summary of the inputs used as of June 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 544,867,051 - - Equity Securities - Foreign+ 11,615,731 - - Exchange Traded Funds 37,932,545 - - Mutual Funds 73,071,374 - - + See Statement of Investments for additional detailed categorizations. For the period ended June 30, 2012, there were no transfers of exchange traded equity securities, exchange traded funds or mutual funds between Level 1 and Level 2 of the fair value hierarchy. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. At June 30, 2012, the value of the collateral was 99.3% of the securitieson loan. The fund received additional collateral subsequent to period end which resulted in the market value of the collateral to be at least 100% of the market value of the securities on loan. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Intermediate Tax Exempt Bond Fund June 30, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) Alabama.9% Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,156,420 Alaska.8% Alaska Student Loan Corporation, Education Loan Revenue 5.25 6/1/14 1,000,000 1,080,670 Arizona.5% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 710,000 715,694 California15.2% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,810,005 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,183,950 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,215,920 California, GO (Various Purpose) 5.00 10/1/17 1,500,000 1,776,420 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,225,669 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,313,125 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,172,528 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,219,140 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/20 500,000 500,525 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 776,378 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,443,364 San Diego County Water Authority, Water Revenue 5.00 5/1/21 1,000,000 1,238,720 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,402,340 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,203,280 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,176,480 Colorado1.1% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.80 2/1/31 835,000 878,520 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 465,000 498,327 Florida10.0% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,067,020 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,179,840 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,687,695 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,178,990 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,147,650 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,459,200 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 110,008 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,182,320 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 872,235 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,189,320 Georgia7.0% Atlanta, Airport General Revenue 5.00 1/1/16 1,000,000 1,138,380 Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,145,520 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,255,120 Georgia State Road and Tollway Authority, Guaranteed Revenue 5.00 3/1/19 1,175,000 1,451,289 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,196,830 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 2,500,000 2,942,475 Hawaii1.6% Hawaii, Harbor System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,062,960 Honolulu City and County Board of Water Supply, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 1,000,000 1,083,210 Illinois7.7% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,134,170 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,404,060 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) 7.88 12/1/14 100,000 117,880 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 757,835 Illinois, GO 5.00 8/1/22 500,000 559,530 Illinois, Sales Tax Revenue 5.00 6/15/15 1,000,000 1,124,980 Illinois Finance Authority, Revenue (DePaul University) 5.00 10/1/16 1,000,000 1,101,050 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,688,100 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,133,320 Indiana2.5% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,862,770 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,454,557 Kansas1.1% Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,418,973 Kentucky.9% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,220,530 Louisiana1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 1,500,000 1,592,265 Maryland2.2% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 1,500,000 1,767,180 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,092,530 Massachusetts4.5% Boston, GO 5.00 4/1/22 2,500,000 3,208,375 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/15 1,500,000 1,649,475 Massachusetts Health and Educational Facilities Authority, Revenue (Lahey Clinic Medical Center Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/14 1,000,000 1,077,390 Michigan4.7% Detroit, Sewage Disposal System Second Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,029,510 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,118,430 Detroit School District, School Building and Site Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/14 1,000,000 1,070,500 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,774,410 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,109,560 Nebraska.9% Nebraska Public Power District, General Revenue 5.00 1/1/15 1,000,000 1,109,920 New Jersey2.8% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,127,530 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,421,833 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,161,700 New Mexico1.1% Jicarilla, Apache Nation Revenue 5.00 9/1/13 320,000 327,462 New Mexico, Severance Tax Bonds 5.00 7/1/15 1,000,000 1,131,990 New York5.3% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/14 1,000,000 1,103,990 New York City, GO 5.00 8/1/21 2,000,000 2,368,260 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,181,790 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,050,590 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/17 1,000,000 1,169,490 Ohio2.0% Franklin County, Revenue (Trinity Health Credit Group) 5.00 6/1/14 1,340,000 1,448,017 University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,207,101 Pennsylvania1.7% Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,192,380 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,089,230 South Carolina1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,500,000 1,855,920 South Dakota2.2% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,859,215 Texas8.3% Dallas Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.25 2/15/16 1,000,000 1,165,440 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,653,832 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,161,890 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/15 1,000,000 1,091,150 Midlothian Development Authority, Tax Increment Contract Revenue (Insured; Radian) 5.00 11/15/13 530,000 548,916 San Manuel Entertainment Authority, Public Improvement Revenue 4.50 12/1/16 1,000,000 1,002,330 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 602,984 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,219,740 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,175,840 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/16 10,000 a 9,649 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,161,320 Utah.0% Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 30,000 30,055 Virginia2.4% Virginia Beach, Public Improvement GO 5.00 4/1/22 2,500,000 3,182,750 Washington3.1% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.50 7/1/15 1,000,000 1,147,510 King County, Sewer Revenue 5.00 1/1/17 1,500,000 1,767,675 NJB Properties, LR (King County, Washington Project) 5.00 12/1/14 1,000,000 1,105,030 West Virginia1.0% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,350,832 Wyoming.8% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 930,000 1,000,885 U.S. Related3.4% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 565,600 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 600,000 635,106 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/13 1,360,000 1,413,380 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,760,310 Total Long-Term Municipal Investments (cost $120,799,247) Short-Term Municipal Coupon Maturity Principal Investment.4% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.18 7/1/12 100,000 b 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.18 7/1/12 400,000 b 400,000 Total Short-Term Municipal Investments (cost $500,000) Total Investments (cost $121,299,247) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Variable rate demand note - rate shown is the interest rate in effect at June 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2012, net unrealized appreciation on investments was $7,564,312 of which $7,594,203 related to appreciated investment securities and $29,891 related to depreciated investment securities. At June 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option
